DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 12/3/21 has been considered and entered.  Claim 5 has been canceled.  Claims 1-4 and 6-11 remain in the application with claims 8-11 having been withdrawn from consideration as being directed toward a non-elected invention in paper filed 8/16/21.  Claims 1-4,6 and 7 remain active for prosecution thereof.  

In light of the amendment filed 12/3/21, the 35 USC 102 and 103 rejections have been withdrawn.  However, the rejections have been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2014/0014037) in combination with Elmore et al. (2019/0265167).
Watanabe et al. (2014/0014037) teaches an electrode plate production device including a drying device and a plurality of surface state detection devices to dry a coating film on a current collector (abstract).   Watanabe et al. (2014/0014037) teaches controlling the rate and/or state of the drying using detection devices whereby detection of surface gloss, brightness, reflectivity of the coated material [0013],[0036].
Watanabe et al. (2014/0014037) fails to teach the sensing device to include a visible ray band for detecting drying of electrode.
	Elmore et al. (2019/0265167) teaches a curing monitoring system and method whereby visible light is utilized as the monitoring light source to determine when a selected degree of curing is reached by monitoring reflectivity and wavelength of the visible light source (abstract).  
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Watanabe et al. (2014/0014037) by utilizing a sensor using infrared or visible light as evidenced by Nakano (2014/0113063) with the expectation of achieving similar success, i.e. an electrode.  
Regarding claim 2, the coating material exhibits a change in reflection characteristics based on the drying of the coating analyzed [0012].
Regarding claim 3, the reflection characteristics changes as the drying rate/state changes depending [0012].
.   


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2014/0014037) in combination with Elmore et al. (2019/0265167) further in combination with Heo et al. (2017/0276429).
	Features detailed above concerning the teachings of Watanabe et al. (2014/0014037) in combination with Elmore et al. (2019/0265167) are incorporated here.
	Watanabe et al. (2014/0014037) in combination with Elmore et al. (2019/0265167) fails to teach the electrode plate to include graphite.
Heo et al. (2017/0276429) teaches an electrode plate whereby an electrode active material including graphite and drying to form the electrode plate (abstract, [0058],[0078])
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Watanabe et al. (2014/0014037) in combination with Elmore et al. (2019/0265167) by utilizing graphite as an electrode material as evidenced by Heo et al. (2017/0276429) with the expectation of achieving similar success, i.e. an electrode plate.  

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-4 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied 

Applicant argued prior art taught using infrared rays for monitoring the drying rate and not visible light.
Elmore et al. (2019/0265167) teaches using visible light as detailed above.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715